In an action to recover damages for personal injuries, the plaintiff appeals: (1) from an order of -the Supreme Court, Kings County, dated November 12, 1958, granting defendant Doyle’s motion to dismiss the complaint as to him for lack of prosecution; and (2) from an order of said court, dated February 26, 1959, resettling the first order. Resettled order affirmed, with $10 costs and disbursements. No opinion. Appeal from the first order dismissed as academic. Such order has been superseded by the resettled order. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ., concur.